Title: To Benjamin Franklin from Patrick Dowlin, 27 January 1780
From: Dowlin, Patrick
To: Franklin, Benjamin


Sr,
Brest, Black Prince Jany. 27th. 1780
I left Dunkirk the 21st. of last Month, upon my Cruize all hands Well, hard Weather, came to the Landsend of England, and on the 26th. of Decr. and 27th. do. took 3 Valuable Prizes, which are Safe Arrived in France besides four Ransoms, I have put into the Prison of Port l’Orient 43 Prisoners, which I hope yr. Excellency will Approve of as they may be a means of being Cartelled for as many of our Country Men Prisoners in Great Britain, our Consort the Princess hath been Prosperous having taken, four Prizes, two of whom are Arrived in France, and hopes the other two are Safe Arrived, but has not heard from them yet. I have Gave to Mr Diott a Copy of my Journall and a Copy of the Names of Prisoners, which he is to send to yr. Excellency, I hope Soon to be Ready to set to Sea and Expects and determines to do as much hurt to the Enemies of United States as I possibly can in a day or two I Expect to Join Company with the Princess at the Isle of Bass [Batz] where she now is, and so proceed on our Intended Cruize, If yr Excellency Chuses to favour me with an Answer please to Direct to Patt. Dowlin Capt. Black Prince, at Mr Clancey’s Merchant in Roscow [Roscoff]. I remn. with respects to all Gentlemen Americans of yr. Acquaintance Yrs.
Patt. Dowlin
 Addressed: To / His Excellency / Benjamin, Franklin Minister / for the United States of North / America, at the Court of France / at Passy near—Paris—
Notation: Capt Dowling Jan 27. 1780
